1 February 1, 2011 Morgan Stanley U.S. Financial Conference 2 Forward-Looking Statements This presentation contains statements that relate to the projected performance of Zions Bancorporation and elements of or affecting such performance, including statements with respect to the beliefs, plans, objectives, goals, guidelines, expectations, anticipations and estimates of management.These statements constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act.Actual facts, determinations, results or achievements may differ materially from the statements provided in this presentation since such statements involve significant known and unknown risks and uncertainties.
